Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 1 of 15 PageID #: 86




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION



 THE UNITED STATES OF AMERICA,               )
                                             )
                   Plaintiff,                )
                                             )
       v.                                    )
                                             ) Cause No. 1:21-cr-069 SEB-DML
 DYLAN OSTRUM,                               )
                                             )
                   Defendant.                )



                     UNITED STATES= RESPONSE AND
            OPPOSITION TO DEFENDANT=S MOTION TO SUPPRESS

       The United States of America, by counsel, Michelle Brady, Assistant United

 States Attorney, hereby files its response and opposition to Defendant Dylan

 Ostrum’s (hereinafter, Defendant) motion to suppress all evidence obtained as a

 result of the search of a Chrysler 300 located at a residence in Indianapolis,

 Indiana.

                                STATEMENT OF FACTS

       The United States would proffer the below facts regarding the

 circumstances of the search in dispute, which are contained, in part, in the

 February 4, 2021 sworn affidavit of ATF Agent Todd Bevington (Dkt. 2), which is

 hereby incorporated by reference. Additional relevant facts are set forth in the

 Declaration of Agent Bevington, Exhibit 1. If called to testify about these facts,

 Agent Bevington would testify as indicated below. Based upon the Defendant’s



                                         1
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 2 of 15 PageID #: 87




 Motion to Suppress, there do not appear to be any dispute of material facts that

 would be relevant to the disposition of this motion.

       A.    January 28, 2021 Arrest of Defendant’s Methamphetamine
             Source, Ricky Blythe

       On January 28, 2021, law enforcement officers with the ATF and with

 IMPD executed a search warrant at Ricky Blythe’s Indianapolis, Indiana home.

 In searching Blythe’s home on January 28, 2021, the ATF seized multiple

 firearms, as well as roughly a kilogram of methamphetamine. 1:21-cr-0047, Dkt.

 2. As Defendant Ostrum was told on February 3, 2021 when the ATF searched

 his home, Blythe’s phone was seized on January 28, and Blythe’s phone

 contained a large number of text messages demonstrating that Blythe sold

 methamphetamine to Defendant, and Defendant sold marijuana to Blythe.

       Based upon the evidence gathered on January 28, 2021, to include, in

 large part, the volume of text messages relaying a significant drug relationship

 between Blythe and Defendant Ostrum, a search warrant was sought for

 Defendant Ostrum’s home. While Defendant Ostrum was not unknown to the

 investigating officers prior to January 28, 2021, the evidence seized from Blythe’s

 home corroborated their information about Defendant Ostrum, solidifying their

 plan to continue their investigation involving Defendant Ostrum.

       B.    February 3, 2021 Search of Defendant’s Home

       After obtaining evidence that Blythe and Defendant had a significant drug

 relationship, coupled with information they had otherwise obtained through

 their ongoing investigation, agents obtained a search warrant for Defendant



                                          2
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 3 of 15 PageID #: 88




 Ostrum’s Indianapolis residence, which was executed on February 3, 2021.

 Defendant was present during this search of his home. Other than ammunition

 and a small quantity of marijuana, very little of evidentiary value was obtained

 from Defendant Ostrum’s home, apart from the interview of the Defendant.

       C.    Post-Miranda Interview of Defendant on February 3, 2021

       After Defendant waived his Miranda rights, he spoke with officers at his

 home. Exhibit 2, Post-Miranda Recorded Interview of Defendant.       Defendant

 acknowledged that he knew Blythe had been arrested, and that on the day Blythe

 was arrested, Blythe was supposed to have brought drugs to Defendant Ostrum,

 but Blythe never showed up.

        Defendant originally claimed that he was only receiving “grams” of

 methamphetamine from Blythe, but once confronted with some of the text

 messages the agents had on Blythe’s phone (some of which reference pound

 quantities of methamphetamine), Defendant acknowledged it was a larger

 amount (but steadfastly denied he ever received pound quantities from Blythe).

 During the interview, texts between Defendant and Blythe were discussed,

 including a text where Defendant thanked Blythe for giving him (Defendant) a

 gun, and a second text where Blythe was asking for a gun. Defendant was asked

 about a number of texts between Blythe and Defendant where the two discussed

 drugs—both marijuana and methamphetamine.

       During the interview, Defendant was asked about his key ring, because

 there appeared to be keys to bank boxes on the ring. Defendant claimed they

 were actually keys to a safe, which he claimed was empty. “Oh, I don’t have any


                                        3
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 4 of 15 PageID #: 89




 of that stuff here. I don’t have any go [meaning, methamphetamine], I don’t have

 any, I got bud [meaning, marijuana], no guns…” Defendant claimed that he “got

 rid of it [the drugs and guns]” after Blythe got arrested. Defendant was also

 asked about where his money was located; Defendant did not answer the

 question, but claimed he did not have, “that much [meaning, that much money].”

       While at the house, agents noted the absence of a Chrysler 300 sedan at

 the house that they had seen at Defendant’s residence on multiple occasions

 prior to February 3, 2021 (which they knew had a license plate to a Cadillac

 owned by Defendant, rather than to the Chrysler 300 to which the plate was

 affixed). Defendant was asked where his car, “the Chrysler” was at; Defendant

 responded that everyone thought it was his, when in fact it was just a rental,

 and that it was at his father’s house.      At the conclusion of the interview,

 Defendant claimed that he had moved a gun and “everything” to his dad’s house,

 which he said was two hours away.

       D.    Agents Found, and Ultimately Searched, the Chrysler 300

       As a result of Defendant’s statements, agents concluded the interview

 believing that Defendant had stored his contraband (drugs, drug proceeds, and

 firearms) at a different location following his methamphetamine source’s arrest

 less than a week before their visit to his house (although they were skeptical

 these items would be found where Defendant claimed they were located, at his

 father’s residence). As such, they continued their investigation.

       As part of their investigation on February 3, 2021, investigators were able

 to locate the Chrysler 300 sedan they’d previously seen at Defendant’s residence,


                                         4
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 5 of 15 PageID #: 90




 finding it backed into the driveway at a residence of one of Defendant’s

 associates. Investigators made contact with the occupants of the residence, who

 stated that Defendant had parked the vehicle in the driveway the previous day,

 and that Defendant had locked the car and not given him any keys to the car. 1

 The occupant of the residence signed a consent form to allow an Indianapolis

 Metropolitan Police Department (IMPD) K-9 officer and his certified narcotics K-

 9 to run an “open-air” sniff on the property (to include the Chrysler); when this

 occurred, the K-9 did not alert to the odor of narcotics at the Chrysler.

       Officers were able to view the Chrysler’s Vehicle Identification Number

 (VIN) through the windshield. That VIN was queried through law enforcement

 databases, and that query revealed that the Chrysler 300 was a rental car that

 had been reported stolen in October 2020. The query revealed that the car had

 been reported stolen and entered as a stolen vehicle into the National Crime

 Information Center (NCIC).

       Since the Chrysler 300 was a stolen vehicle, it had to be towed from of the

 property, so that it could ultimately be claimed by the owner.       Investigators

 conducted an inventory search of the vehicle in preparation to tow this stolen

 vehicle, which was conducted pursuant to the IMPD inventory search policy.

 See, Exhibit 3, IMPD General Order 7.3 (Towing/Impounding Vehicles). This



 1 It should be noted, this individual had a distinct odor of marijuana about his
 person when he was contacted by the police, and was not considered the most
 reliable of witnesses. As such, the police were not sure whether any spare sets
 of keys for the Chrysler had been made by Defendant in the months that he was
 driving this stolen vehicle, which may have been held by this individual, or at a
 separate location.

                                         5
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 6 of 15 PageID #: 91




 General Order defines a vehicle Inventory Search as “an administrative, routine,

 and warrantless search of the passenger area (including the glove compartment),

 trump, and closed containers, prior to lawfully towing a vehicle.” See, Exhibit 3,

 p. 2.

          While searching the vehicle, investigators located a safe in the trunk.

 Investigators utilized the key from Defendant’s keychain to unlock the safe (they

 had seized the keys pursuant to the search warrant set forth at Exhibit 1-A).

 Inside the safe, investigators located a loaded Glock 9mm pistol, what later

 forensically tested as 513.5 grams of methamphetamine (actual), and what

 appeared to agents to be a drug ledger. Investigators located a second safe in

 the backseat of the vehicle; they used a key from Defendant’s keychain to unlock

 that safe, and recovered an extended Glock magazine loaded with 9mm

 ammunition, approximately two pounds of marijuana, and a digital scale.

         No other items of value were located during the inventory search of the

 vehicle. The Chrysler 300 was then towed from the property, and ultimately

 claimed by Avis Rental Car on February 9, 2021 from the IMPD Tow Lot.

                           POINTS AND AUTHORITIES

         Defendant has moved to suppress the evidence resulting from the stolen

 Chrysler 300. In so moving, Defendant claims that the search was conducted in

 violation of his rights under the Fourth Amendment of the U.S. Constitution, as

 well as the Indiana State Constitution.




                                           6
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 7 of 15 PageID #: 92




       However, Defendant’s claim must fail, as the search of the Chrysler 300

 on February 3, 2021 was reasonable under the Fourth Amendment. Specifically,

 the Defendant’s motion must be denied, on any one of the three following bases:

       (1)   Defendant has no standing to object to the search of the stolen

 vehicle.

       (2)   The officers had developed sufficient probable cause to search the

 vehicle, based on the statements of Defendant on February 3, 2021, in

 conjunction with their overall investigation.

       (3)   Regardless, the stolen car had to be towed into IMPD custody so that

 it could be claimed by its owner, Avis Rental Cars; as such, the car was properly

 inventoried under IMPD General Order 7.3, and this evidence would have been

 seized by law enforcement regardless.

       A.    Defendant Lacks Standing to Object to the Search of the Car

       Defendant is not the registered, legal owner of the vehicle, which had been

 reported stolen by Avis Rental Cars in October 2020. According to Avis, the car

 had originally been rented by a female who never returned it, and Defendant had

 never been an authorized driver on that rental agreement.           Accordingly,

 Defendant lacks any standing to object to the February 3, 2021 search of the

 vehicle.

       “Fourth Amendment rights are personal rights which, like some other

 constitutional rights, may not be vicariously asserted.” Rakas v. Illinois, 439

 U.S. 128, 133-34 (1978). A person who is aggrieved by an illegal search and

 seizure only through the introduction of damaging evidence secured by a search


                                         7
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 8 of 15 PageID #: 93




 of a third person's premises or property (such as someone else’s vehicle) has not

 had any of his Fourth Amendment rights infringed. United States v. Yang, 478

 F.3d 832, 835 (7th Cir. 2009). Id., at 134. A defendant objecting to a search as

 violative of the Fourth Amendment bears the burden of proving that he had a

 legitimate expectation of privacy in the area searched. United States v. Yang,

 478 F.3d 832, 835 (7th Cir. 2009). To challenge a search, the defendant must

 show that he had both a subjective and objective expectation of privacy in the

 item searched. United States v. Haywood, 324 F.3d 514, 515-16 (7th Cir. 2003).

       Here, Defendant has neither a subjective nor objective expectation of

 privacy in the Chrysler 300. The car was owned by Avis Rental Cars, and had

 been rented to a female earlier in 2020, but never returned, which resulted in

 the vehicle being reported stolen as of October 29, 2020. According to Avis,

 Defendant was never even an authorized driver of that vehicle. Defendant clearly

 knew the car was stolen, and attempted to hide his ongoing use of the vehicle by

 replacing the license plate with a plate from one of his own vehicles. 2

       “Thus, a car thief would not have a reasonable expectation of privacy in a

 stolen car no matter the degree of possession and control.” Byrd v. United States,

 138 S.Ct. 1518, 1522-23 (2018). See also, Rakas v. Illinois, 99 S.Ct. 421, Ftnt.

 9 (1978) (criticizing lower courts that, “inexplicably have held that a person

 present in a stolen automobile at the time of a search may object to the



 2 Even if Defendant had an alternate explanation as to why he replaced the plates
 on the Chrysler 300 with those of a non-stolen vehicle, the fact remains, his
 claim to a privacy interest in a stolen car remains an interest that is not
 objectively reasonable.

                                          8
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 9 of 15 PageID #: 94




 lawfulness of the search of the automobile.”); United States v. Sholola, 124 F.3d

 803, 816 (7th Cir. 1997) (Footnote 14: “A person[ ] present in [a] stolen car [does]

 not have a reasonable expectation of privacy in [the] car[ ]” and thus lacks

 standing to challenge a search of the vehicle on Fourth Amendment grounds.”

 citing United States v. Garcia, 897 F.2d 1413, 1417 (7th Cir.1990)).

       In short, the Chrysler 300 that was searched on February 3, 2021 was a

 stolen car to which Defendant never had any possessory right. He therefore had

 no expectation of privacy in the contents of that car—either subjectively, or

 objectively—and his motion must be denied.

       B.    There Was Probable Cause to Search the Chrysler 300

       Regardless of Defendant’s lack of standing to object to the search of the

 car, under all of the circumstances known to the agents on February 3, 2021,

 probable cause existed to search the car, and the vehicle exception to the warrant

 requirement obviated any need to obtain a warrant before searching it. “Probable

 cause is something less than a preponderance.” United States v. Limares, 269

 F.3d 794, 798 (7th Cir. 2001) “Probable cause to search exists where, based on

 the known facts and circumstances, a reasonably prudent person would believe

 that contraband or evidence of a crime will be found in the place to be searched.”

 United States v. Williams, 627 F.3d 247, 251 (7th Cir. 2010).

       In this case, as set forth in detail above, Defendant had just told agents

 that he had recently removed contraband from his house contemporaneous with

 the arrest of his methamphetamine source of supply, Ricky Blythe. Defendant

 claimed that he had brought a gun to his dad’s house, as well as “everything”


                                          9
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 10 of 15 PageID #: 95




 else (which appeared to include the “go [methamphetamine],” the “bud

 [marijuana],” as well as the Chrysler 300). When officers found the Chrysler 300

 at one of his confederate’s homes, it was a natural conclusion that the

 contraband that Defendant claimed would be found at his dad’s house was likely

 inside the vehicle (which he also had claimed would be at his dad’s house).

       The existence of probable cause remains, even in light of the K9’s lack of

 alert for the presence of the odor of controlled substances. Even though the

 failure of the K9 to alert lessened any expectation of finding drugs (although they

 did find drugs—both methamphetamine and marijuana was seized from inside

 the two safes), the agents still had probable cause to believe there would be

 evidence of Defendant’s drug trafficking activities, to include drug proceeds,

 other drug evidence, such as the drug ledger and scales they ultimately found in

 the car, as well as firearms.

       “The exception for the search of a vehicle when there is probable cause to

 believe that evidence of criminal activity is present also is a solid basis upon

 which to predicate [a] search.” United States v. Paige, 870 F.3d 693, 703 (7th

 Cir. 2017). “Probable cause to search a vehicle exists when, based on the totality

 of the circumstances, ‘there is a fair probability that contraband or evidence of

 a crime will be found in a particular place.’” United States v. Sands, 815 F.3d

 1057, 1063 (7th Cir. 2015) (quoting Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct.

 2317, 76 L.Ed.2d 527 (1983)).

       In this case, agents had probable cause to believe that evidence of

 Defendant’s ongoing drug trafficking activity would be found inside the Chrysler


                                         10
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 11 of 15 PageID #: 96




 300. They had just executed a search warrant at his house, and despite their

 knowledge from the ongoing investigation that Defendant was engaged in the

 ongoing dealing in both marijuana and methamphetamine, there was little to no

 evidence of that drug dealing activity. Additionally, Defendant had informed

 agents that he had “gotten rid of” his drugs and at least one firearm; it stood to

 reason that he meant that he had removed it for safekeeping, not that he had

 thrown those expensive items in the trashcan. As such, when the officers found

 a car that Defendant had claimed was his at a residence of one of his

 confederates—not two hours away at his dad’s house, as he had told officers it

 would be—their conclusion that it likely contained the missing contraband was

 both reasonable and accurate.

       C.    The Inventory Search Was Properly Conducted

       Even if the officers had lacked probable cause to search the vehicle, the

 contraband at issue would have been inevitably discovered due to the necessity

 to conduct an inventory search before impounding the car and ultimately turning

 the car back over to the rightful owner.

       Inventory searches are a clear exception to the warrant requirement of the

 Fourth Amendment.       As the Seventh Circuit explained in United States v.

 Jackson, 189 F.3d 502, 508 (7th Cir. 1999), “warrantless inventory searches of

 impounded vehicles by authorities pursuant to a standard police policy or

 procedure do not violate the Fourth Amendment.” (citing South Dakota v.

 Opperman, 428 U.S. 364, 369 (1976)). This exception to warrantless vehicular




                                         11
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 12 of 15 PageID #: 97




 searches “allows police to search vehicles prior to impoundment so as to prevent

 false claims of loss of property or vehicular damage.” Id.

        The Seventh Circuit has repeatedly upheld the Constitutionality of

 inventory searches.    “Such searches have been upheld because they serve

 important, non-investigatory interests that include: (1) protecting the owner's

 property after arrest; (2) protecting the police against claims or disputes over lost

 or stolen property; and (3) protecting police from potential danger.” United States

 v. Sholola, 124 F.3d 803, 818 (7th Cir. 1997), citing Opperman, 428 U.S. at 369;

 see also United States v. Griffin, 729 F.2d 475, 481 (7th Cir. 1984), cert. denied,

 469 U.S. 830, 105 S.Ct. 117, 83 L.Ed.2d 60 (1984).

        Each of these recognized, important, interests existed in the instant case.

 Most importantly, officers had cause to believe there could be unsecured

 firearms and various controlled substances contained inside the car; before

 driving that car to the tow lot, they had a safety interest in ensuring no such

 item was inside the car. 3 In this case, officers knew that Defendant had drug

 proceeds that were unaccounted for from their search of the house (although

 Defendant claimed he did not have ‘much’); the police had an interest in

 protecting themselves against any later claim from the Defendant that they had

 stolen his money from the car, if any was inside. Finally, Avis Rental Car had a

 property interest in that vehicle, and they were deserving of an inventory of the




 3 It is not unheard of for individuals to attempt to break into the tow lot and
 recover items from seized vehicles, adding to the public safety interest in
 securing any dangerous contraband from inside the car.

                                          12
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 13 of 15 PageID #: 98




 vehicle prior to its being returned to them (at least in part, to prevent any

 inadvertent possession of illegal contraband).

       In this case, the agents had recovered a stolen vehicle on someone’s private

 property. Clearly, the car had to be impounded so it could be returned to the

 lawful owner. These agents knew that the car had recently been used by a drug

 trafficker who sold methamphetamine and marijuana, and possessed multiple

 firearms (of unknown location).    The suggestion that the police should have

 towed this car and then returned it to Avis without inventorying its contents to

 ensure the safety of the vehicle is simply untenable.

       D.    No Evidentiary Hearing Is Warranted

       There is no apparent request for an evidentiary hearing in this matter, and

 none would be appropriate even if there had been a request for such a hearing.

 “A defendant seeking an evidentiary hearing on a motion to suppress must

 provide sufficient information to enable the court to conclude that a substantial

 claim is presented and that there are disputed issues of material fact which will

 affect the outcome of the motion.” United States v. Juarez, 454 F.3d 717, 719-

 20 (7th Cir. 2006). Defendant has come forward with absolutely no evidence to

 put the above proffered facts in dispute; in fact, based on Defendant’s Motion, it

 appears that there is no dispute over the facts surrounding the February 3, 2021

 search of the stolen car. As no such disputed issue of fact has been claimed by

 the Defendant, an evidentiary hearing would not be appropriate.




                                         13
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 14 of 15 PageID #: 99




                                 CONCLUSION

       Defendant=s motion to suppress is wholly without merit.        Defendant=s

 motion must, therefore, be denied.

                                      Respectfully submitted,

                                      JOHN E. CHILDRESS
                                      Acting United States Attorney


                                        S:/ Michelle P. Brady          _
                                      Michelle P. Brady
                                      Assistant United States Attorney




                                        14
Case 1:21-cr-00069-SEB-DML Document 41 Filed 05/07/21 Page 15 of 15 PageID #: 100




                             CERTIFICATE OF SERVICE

        I hereby certify that on May 7, 2021, a copy of the foregoing United States=

  Response And Opposition to Motion to Defendant=s Suppress was filed

  electronically.   Notice of this filing will be sent to the following parties by

  operation of the Court=s electronic filing system and a copy emailed to the court

  reporter. Parties may access this filing through the Court=s system.


                                  By:   /s/Michelle P. Brady             _
                                        Michelle P. Brady
                                        Assistant United States Attorney




                                          15
